            P. RANDOLPH FINCH JR., SBN 185004
                 EMAIL: pfinch@ftblaw.com
               DAVID W. SMILEY, SBN 226616
                EMAIL: dsmiley@ftblaw.com

1    FINCH, THORNTON & BAIRD, LLP
                   ATTORNEYS AT LAW
2           4747 EXECUTIVE DRIVE – SUITE 700

          SAN DIEGO, CALIFORNIA 92121-3107
3               TELEPHONE: (858) 737-3100
                FACSIMILE: (858) 737-3101

4    Attorneys for Defendants Dragados/Flatiron, Liberty Mutual
                   Insurance Company, Fidelity and Deposit Company
5                  of Maryland, Zurich American Insurance Company,
                   The Continental Insurance Company, XL Specialty
6                  Insurance Company, The Insurance Company of the
                   State of Pennsylvania, American Home Assurance
7                  Company, National Indemnity Company, Travelers Casualty
                   and Surety Company of American, and Federal Insurance Company
8                         UNITED STATES DISTRICT COURT
9                         EASTERN DISTRICT OF CALIFORNIA
10                   ROBERT E. COYLE FEDERAL COURTHOUSE
11   WEST PACIFIC ELECTRIC                      CASE NO: 1:18-CV-00166-LJO-BAM
     COMPANY CORPORATION,
12                                              STIPULATION TO CONTINUE
           Plaintiff,                           DISCOVERY DEADLINES AND
13                                              ORDER
     v.
14                                              Assigned to:
     DRAGADOS/FLATIRON, a joint                 Hon. Lawrence J. O’Neill, Courtroom 4
15   venture; LIBERTY MUTUAL                    Hon. Barbara A. McAuliffe, Courtroom 8
     INSURANCE COMPANY, a
16   Massachusetts corporation;                 Complaint Filed: January 30, 2018
     FIDELITY AND DEPOSIT                       Trial Date:      March 17, 2020
17   COMPANY OF MARYLAND, a
     Maryland corporation; ZURICH
18   AMERICAN INSURANCE
     COMPANY, a New York
19   corporation; THE CONTINENTAL
     INSURANCE COMPANY, a
20   Pennsylvania corporation; XL
     SPECIALTY INSURANCE
21   COMPANY, a Delaware corporation;
     THE INSURANCE COMPANY OF
22   THE STATE OF PENNSYLVANIA,
     a Pennsylvania corporation;
23   AMERICAN HOME ASSURANCE
     COMPANY, a New York
24   corporation; NATIONAL
     INDEMNITY COMPANY, a
25   Nebraska corporation; TRAVELERS
     CASUALTY AND SURETY
26   COMPANY OF AMERICA, a
     Connecticut corporation; FEDERAL
27   INSURANCE COMPANY, an
     Indiana corporation,
28
           Defendants.

                                                           1:18-CV-00166-LJO-BAM
                   1         The parties to this Stipulation to Continue Discovery Deadlines are
                   2   Plaintiff West Pacific Electric Company Corporation (“WPECC”), Defendant
                   3   Dragados/Flatiron Joint Venture (“DFJV”), and Defendants Liberty Mutual
                   4   Insurance Company, Fidelity and Deposit Company of Maryland, Zurich
                   5   American Insurance Company, The Continental Insurance Company, XL
                   6   Specialty Insurance Company, The Insurance Company of the State of
                   7   Pennsylvania, American Home Assurance Company, National Indemnity
                   8   Company, Travelers Casualty and Surety Company of America, and Federal
                   9   Insurance Company (collectively referred to as “Surety Defendants”).
                  10   Collectively, WPECC, DFJV and the Surety Defendants are hereinafter referred
                  11   to as the “Parties.”
                  12         The Parties, through their respective counsel, jointly stipulate and
                  13   respectfully request that the Court enter an Order continuing discovery deadlines
                  14   (as more specifically identified further below) to allow more time for the Parties
                  15   to complete its discovery prior to the current deadlines.
                  16         Good cause exists for modifying and continuing the requested deadlines
                  17   because the parties have conducted extensive discovery that has generated more
                  18   than 200,000 pages of responsive documents and five volumes of percipient
                  19   witness deposition testimony. It is anticipated that an additional twelve volumes
                  20   of deposition testimony will be generated before the close of non-expert
                  21   discovery. The record has become so voluminous that the original expert witness
                  22   discovery deadlines no longer permit sufficient time to allow for the expert
                  23   analysis needed to comply with the report requirements of F.R.Civ.P. 26 and the
                  24   needs of the case.
                  25         Due to schedule conflicts for the depositions of the California High Speed
                  26   Rail Authority’s Person Most Knowledgeable and the WPECC employee, Sarah
                  27   Villa, the parties will be unable to take and complete depositions prior to
                  28   expiration of the July 11, 2019 non-expert discovery cutoff.
FINCH, THORNTON &
     BAIRD, LLP                                                 2
   4747 Executive
   Drive - Suite 700
San Diego, CA 92121
   (858) 737-3100
                                                                               1:18-CV-00166-LJO-BAM
                   1          Given the unanticipated volume of discovery and the unexpected delays,
                   2   the Parties request that the Court’s previous Scheduling Order, including
                   3   discovery deadlines, be amended with the following proposed dates:
                   4          Non-Expert Discovery Cutoff: July 19, 2019
                   5          Expert Disclosure: August 16, 2019
                   6          Supplemental Expert Disclosure: September 6, 2019
                   7          Expert Discovery Cutoff: October 11, 2019
                   8   DATE: July 1, 2019                          Respectfully Submitted
                   9                                               FINCH, THORNTON & BAIRD, LLP
                  10

                  11                                               By:   /s/David W. Smiley
                                                                         P. RANDOLPH FINCH JR.
                  12                                                     DAVID W. SMILEY
                                                                   Attorneys for Defendants
                  13                                               Dragados/Flatiron, Liberty Mutual
                                                                   Insurance Company, Fidelity and Deposit
                  14                                               Company of Maryland, Zurich American
                                                                   Insurance Company, The Continental
                  15                                               Insurance Company, XL Specialty
                                                                   Insurance Company, The Insurance
                  16                                               Company of the State of Pennsylvania,
                                                                   American Home Assurance Company,
                  17                                               National Indemnity Company, Travelers
                                                                   Casualty and Surety Company of America,
                  18                                               Federal Insurance Company
                  19
                        DATED: July 1, 2019                        Respectfully submitted,
                  20
                                                                   MURPHY AUSTIN
                  21                                               ADAMS SCHOENFELD LLP
                  22

                  23                                               By:    /s/ Lisa D. Nicolls
                                                                          D. MICHAEL SCHOENFELD
                  24                                                      LISA D. NICOLLS
                                                                   Attorneys for Plaintiff West Pacific
                  25                                               Electric Company Corporation
                  26   / / / / /
                  27   / / / / /
                  28   / / / / /
FINCH, THORNTON &
     BAIRD, LLP                                                3
   4747 Executive
   Drive - Suite 700
San Diego, CA 92121
   (858) 737-3100
                                                                              1:18-CV-00166-LJO-BAM
                   1
                                                                  ORDER

                   2          Pursuant to the parties' stipulation, and good cause appearing, IT IS HEREBY

                   3   ORDERED that the Scheduling Order in this action is modified as follows:

                   4
                            a. Non-expert discovery shall be completed by July 19, 2019;
                            b. Initial expert disclosures shall be completed by August 16, 2019;
                   5
                            c. Supplemental expert disclosures shall be completed by September 6, 2019; and
                   6
                            d. Expert discovery shall be completed by October 11, 2019.
                   7
                              The deadline for filing dispositive motions remains set for October 15, 2019, the pretrial
                   8
                       conference remains set for January 21, 2020 at 9:00 AM in Courtroom 4 before Chief Judge
                   9
                       Lawrence J. O’Neill, and the trial date remains set for March 17, 2020, at 8:30 a.m. in Courtroom
                  10
                       4 before Chief Judge O’Neill. The Court notes that this is the parties’ second stipulation to
                  11
                       modify the Scheduling Order with respect to the deadline for completion of non-expert discovery
                  12
                       and the parties are cautioned that further modifications of the Scheduling Order will not be
                  13
                       granted absent a showing of good cause. Fed. R. Civ. P. 16(b).
                  14

                  15
                       IT IS SO ORDERED.
                  16

                  17      Dated:     July 1, 2019                               /s/ Barbara   A. McAuliffe            _
                                                                          UNITED STATES MAGISTRATE JUDGE
                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
FINCH, THORNTON &
     BAIRD, LLP                                                       4
   4747 Executive
   Drive - Suite 700
San Diego, CA 92121
   (858) 737-3100
                                                                                        1:18-CV-00166-LJO-BAM
